                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


MICHAEL PERRY                                                                      PLAINTIFF
ADC #096905

v.                                  No: 5:19-cv-00088 JM-PSH


CHRIS HORAN, et al.                                                              DEFENDANTS


                                               ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris, and the objections filed. After carefully considering

the objections and making a de novo review of the record in this case, the Court concludes that the

Proposed Findings and Recommended Disposition should be, and hereby are, approved and

adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      The Defendants’ Motion to Revoke Plaintiff’s In Forma Pauperis Status (Doc. No.

44) is GRANTED, and this case is DISMISSED WITHOUT PREJUDICE.

       2.      Perry’s motion for relief (Doc. No. 54) is DENIED as MOOT.

       3.      Perry is given thirty days to reopen the case by paying the $400 filing fee in full

and filing a Motion to Reopen.



       DATED this19th day of August, 2019.



                                                             _______________________________
                                                             UNITED STATES DISTRICT JUDGE
